           Case 1:20-cv-09694-JMF Document 54 Filed 09/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LOUIS ROBERTS,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-9694 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
JUSTIN GITELIS,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On September 3, 2021, the Court received an anonymously sent email, a copy of which is
attached, purportedly relating to a party in this case. Needless to say, such a communication —
anonymous, ex parte, and submitted by email in violation of the Court’s rules — is highly
inappropriate and will not be considered in any way by the Court.

        SO ORDERED.

Dated: September 3, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
           Case 1:20-cv-09694-JMF Document 54 Filed 09/03/21 Page 2 of 2


From:            dearjudgefurman
To:              Furman NYSD Chambers
Subject:         Roberts v. Gitelis et al - 1:20-cv-09694
Date:            Friday, September 3, 2021 2:26:39 AM


CAUTION - EXTERNAL:

Dear Judge,

It might interest you to learn that the defendant in this case has recently signed back on to
Twitter under a different username (@CKJacked) and started to provide analysis and picks on
sports events again. He tweets frequently for hours per day, engaging with people and
providing advice that has the potential to make people lose a lot of money.

Thought you might be interested to learn this information.

Thank you.

Sent with ProtonMail Secure Email.

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
